UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 30, 2009 HOME SYSTEM GROUP (Exact name of registrant as specified in its charter) Nevada 000-49770 43-1954776 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) Oceanic Industry Park Sha Gang Highway, Gang Kou Town, Zhongshan City Guangdong Province, P.R. China (Address of principal executive offices) 347-624-5699 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 30, 2009, Messrs. Yongzheng Xiao and Jiang Zhang resigned as members of the Board of Directors (the “Board”) of Home System Group (the “Company”).Messrs. Xiao and Zhang’s resignations were due to personal reasons and not because of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. On November 30, 2009, the Board appointed Mr. Weiqui Li, a director of the Company, as Chairman of the Board of the Company and Messrs. Yidong Xiao, Yiming Zhu and Huafeng Chen as directors of the Company effective immediately.The Board has determined that Messrs. Xiao, Zhu and Chen are independent directors within the meaning set forth in the NYSE Amex rules, as currently in effect.In connection with the appointment of the new directors to the Board, the Company has agreed to pay each of Messrs. Xiao and Chen $30,000 per year and to pay Mr. Zhu $50,000 per year.In addition, the Company established anAudit Committee, Compensation Committee and Nominating and Corporate Governance Committee.Messrs. Xiao, Zhu and Chen were appointed to serve and replacing Messrs. Zhang and Li on the Audit Committee. Messrs. Xiao, Chen and Li were appointed to serve on the Compensation Committee.Mr. Kinwai Cheung and Messrs. Xiao and Chen were appointed to serve and replacing Messrs. Zhang and Li on the Nominating and Corporate Governance Committee.The charters for each of these committees are attached hereto as Exhibits 99.1, 99.2 and 99.3, respectively, to this Form 8-K.The Board has determined that all members of the Audit Committee are independent directors under the applicable rules and regulations of the Securities Exchange Act of 1934 (the “Exchange Act”) and each of them is able to read and understand fundamental financial statements.The Board has determined that Mr. Yidong Xiao qualifies as an “audit committee financial expert” as defined in the Exchange Act and will act as the Chairman of the Audit Committee.The biographical information regarding each of the new directors is listed below: Mr.
